                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )            Case No.: 20-CR-1707 KWR
                                                 )
       vs.                                       )
                                                 )
THOMAS WABNUM,                                   )
                                                 )
               Defendant.                        )

                             NOTICE OF ENTRY OF APPEARANCE

       The United States hereby notifies the Court that Assistant United States Attorney

Nicholas J. Marshall enters his appearance on behalf of the United States.

       The United States requests that all future notices, pleadings and correspondence be

delivered to counsel of record Nicholas J. Marshall.

                                                       Respectfully submitted,

                                                       FRED J. FEDERICI
                                                       Acting United States Attorney

                                                       /s/ Electronically filed on June 11, 2021
                                                       NICHOLAS J. MARSHALL
                                                       Assistant U.S. Attorney
                                                       P.O. Box 607
                                                       Albuquerque, NM 87102
                                                       (505) 346-7274


I HEREBY CERTIFY that on June 11, 2021, I
filed the foregoing electronically through the
CM/ECF system, which caused counsel of record
to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing.
/s/
NICHOLAS J. MARSHALL
Assistant U.S. Attorney
